Broyees, C. J.
1. A condition precedent to the hearing of a case on its merits in this court is the payment of costs, or the filing in the clerk’s office by the plaintiff in error of an affidavit signed by him of his inability to pay the costs. ■ In the instant ease the affidavit in forma pauperis, not having been signed by the plaintiff in error, is a mere nullity and amounts to nothing.
2. Upon the call of the ease in this court, it appearing from the record that no affidavit in forma pauperis had been executed by the plaintiff in error, the case was submitted subject to the payment of costs within ten days, and that time having elapsed without such payment being made, this court is without authority to entertain the case.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.